AMENDED RESCISSION OF PLAN AND AGREEMENT OF TRIANGULAR MERGER
BETWEEN
GLOBAL EARTH ENERGY, INC. AND RCI SOLAR, INC.

THIS RESCISSION AGREEMENT is made by and between GLOBAL EARTH ENERGY, INC., a
Nevada corporation (“Global Earth”), RCI SOLOAR, INC. a Wyoming corporation (the
“Subsidiary”), and MELVIN K. DICK (the “Melvin Dick”), who hereby agree as
follows:

WHEREAS, the Subsidiary is a wholly-owned subsidiary of Global Earth; and

WHEREAS, 688239 B.C., a British Columbia corporation (“688239 B.C.”) merged (the
“Merger”) with and into the Subsidiary, pursunat to a Plan and Agreement of
Triangular Merger dated May 10, 2010 (the “Plan of Merger”); and

WHEREAS, as a result of the Merger, the Subsidiary changed its corporate name to
“RCI Solar, Inc.”; and

WHEREAS, as a result of the Merger, Melvin Dick received 65,000,000 shares of
the common stock of Global Earth, $0.001 par value per share (the “Global Earth
Common Stock”) in exchange for all 5,000 of his shares of the Class A Common
Stock of 688239 B.C., without par value per share (the “688239 B.C. Common
Stock”);

NOW, THEREFORE, in consideration of the foregoing and the following mutual
covenants and agreements, the parties agree as follows:

1.

Rescission of the Plan of Merger.  Due to the difficulties of completing an
audit of the Subsidiary, the parties to the Plan of Merger desire to rescind the
Plan of Merger (the “Rescission”).  As a result of the Rescission, Global Earth
has transferred to Melvin Dick all of Global Earth’s interest in the 5,000
shares of the Class A Common Stock of 688239 B.C. which Melvin Dick previosuly
agreed to deliver to Global Earth.  Melvin Dick shall be permitted to retain
10,000,000 shares of the Global Earth Common Stock which he received in
connection with the Plan of Merger.  The remaining 55,000,000 shares of the
Global Earth Common Stock received by Melvin Dick shall be surrended to the
Global Earth and shall be cancelled.  The 10,000,000 shares of the Global Earth
Common Stock retained by Melvin Dick shall be delivered to Norman T. Reynolds,
Esq., the attorney for Global Earth, who will hold the shares in escrow.  Melivn
Dick shall be permitted to sell 500,000 to 1,000,000 shares each month depending
how the stock is trading, after complying with the provisions of Rule 144
promulgated unde the Securities Act of 1933, as amended.

2.

Adjustment upon Subdivision or Combination of the Global Earth Common Stock.  If
Global Earth at any time after the date hereof subdivides (by any share split,
share dividend, recapitalization or otherwise) its outstanding Global Earth
Common Stock into a greater number of shares, the shares of the 10,000,000
shares of the Global Earth Common Stock, or any lesser amount of such 10,000,000
shares of the Global Earth Common Stock held by Mel Dick immediately prior to
such subdivision will be proportionately reduced.  If Global Earth at any time
combines (by combination, reverse share split or otherwise) its outstanding
Global Earth Common Stock into a smaller number of shares, the shares of the
10,000,000 shares of the Global Earth Common Stock, or any lesser amount of such
10,000,000 shares of the Global Earth Common Stock held by Mel Dick immediately
prior to such combination will be proportionately increased.  Notwithstanding
anything herein contained to the contrary, the provisions of this paragraph
shall only apply to the 10,000,000 shares of the Global Earth Common Stock held
by Mel Dick, pursuant to the terms of this Agreement.  If Mel Dick subsequently
acquires additional shares of the Global Earth Common Stock by purchase, gift,
or otherwise, other than pursuant to this paragraph, such additional shares
shall not be covered by this paragraph of this Agreement.

3.

Rescission of the Merger.  As a result of the Rescission of the Plan of Merger,
the Merger and the Plan of Merger are hereby rescinded and shall be of no
further force or effect from the date hereof.

4.

Melvin Dick Settlement.  As a result of the mutual covenants and considerations
contained herein, Melvin Dick, individually and for his assigns, predecessors,
successors, joint venturers, heirs, executors, administrators, personal





1




 




representatives, and trustees, and any other person at interest therewith, does
hereby agree to retain the 65,000,000 shares of the Global Earth Common Stock
and acknowledges the receipt of the 5,000 shares of the Class A Common Stock of
688239 B.C. which Melvin Dick previosuly agreed to deliver to Global Earth in
full and final payment of all sums owing to Melvin Dick by Global Earth in
connection with the Merger and the Plan of Merger.

5.

Global Earth Settlement.  As a result of the mutual covenants and considerations
contained herein, in full and final payment of all sums owing by Melvin Dick to
Global Earth in connection with the Merger and the Plan of Merger, Global Earth,
individually and for its assigns, predecessors, successors, joint venturers,
personal representatives, stockholders, officers, directors, employees,
underwriters, attorneys, and trustees, and any other person at interest
therewith, does hereby agree to allow Melvin Dick to retain the 65,000,000
shares of the Global Earth Common Stock previously delivered to him and to
relinquish any claim to the 5,000 shares of the Class A Common Stock of 688239
B.C. which Melvin Dick previosuly agreed to deliver to Global Earth.

6.

Release of Global Earth.  Melvin Dick, without any further action, shall be
deemed to have released and forever discharged Global Earth, its assigns,
predecessors, successors, joint venturers, personal representatives,
stockholders, officers, directors, employees, underwriters, attorneys, and
trustees, and any other person at interest therewith, from and against any and
all claims, demands, debts, interest, expenses, dues, liens, liabilities, causes
of action including court costs or attorneys’ fees, or any other form of
compensation, he may now own or hereafter acquire against Global Earth, whether
statutory, in contract, in tort, either at law or in equity, including quantum
meruit, as well as any other kind or character of action on account of, growing
out of, relating to or concerning, whether directly or indirectly, the Merger
and the Plan of Merger, any other instrument, agreement or transaction, whether
written or oral, in connection with the Merger and the Plan of Merger, or any
other transaction or occurrence of any nature whatsoever occurring before the
execution of this Agreement.

7.

Acknowledgment by Melvin Dick.  Melvin Dick acknowledges and agrees that the
release and discharge set forth above is a general release.  Melvin Dick further
agrees that he has accepted the 65,000,000 shares of the Global Earth Common
Stock as a complete compromise of matters involving disputed issues of law and
fact.  Melvin Dick further acknowledges that the general release set forth
hereinabove has been given voluntarily, based solely upon the judgment of Melvin
Dick formed after consultation with his attorney, and is not based upon any
representations or statements of any kind or nature whatsoever made by or on
behalf of Global Earth as to the liability, if any, of Global Earth, or the
value of the Merger and the Plan of Merger or any other matter relating thereto.
 Additionally, Melvin Dick expressly states and acknowledges that no promise,
agreement, or representation, other than those expressed herein, have been made
by Global Earth to Melvin Dick or his attorney in order to induce the execution
of this Agreement.

8.

Release of Melvin Dick.  Global Earth, without any further action, shall be
deemed to have released and forever discharged Melvin Dick, individually, and
his assigns, predecessors, successors, joint venturers, heirs, executors,
administrators, personal representatives, and trustees, and any other person at
interest therewith, from and against any and all claims, demands, debts,
interest, expenses, dues, liens, liabilities, causes of action including court
costs or attorneys’ fees, or any other form of compensation, it may now own or
hereafter acquire against Melvin Dick, whether statutory, in contract, in tort,
either at law or in equity, including quantum meruit, as well as any other kind
or character of action on account of, growing out of, relating to or concerning,
whether directly or indirectly, the Merger and the Plan of Merger, any other
instrument, agreement or transaction, whether written or oral, in connection
with the Merger and the Plan of Merger, or any other transaction or occurrence
of any nature whatsoever occurring before the execution of this Agreement.

9.

Acknowledgment by Global Earth.  Global Earth acknowledges and agrees that the
release and discharge set forth above is a general release.  Global Earth
further agrees that it has issued the 65,000,000 shares of the Global Earth
Common Stock as a complete compromise of matters involving disputed issues of
law and fact.  Global Earth further acknowledges that the general release set
forth hereinabove has been given voluntarily, based solely upon the judgment of
Global Earth formed after consultation with is attorney, and is not based upon
any representations or statements of any kind or nature whatsoever made by or on
behalf of Melvin Dick as to the liability, if any, of Melvin Dick, or the value
of the Merger and the Plan of Merger or any other matter relating thereto.
 Additionally, Global Earth expressly states and acknowledges that no promise,
agreement, or representation, other than those expressed herein, have been made
by Melvin Dick to Global Earth or its attorney in order to induce the execution
of this Agreement.





2










10.

Mediation and Arbitration.  All disputes arising or related to this Agreement
must exclusively be resolved first by mediation with a mediator selected by the
parties, with such mediation to be held in Wilmington, North Carolina.  If such
mediation fails, then any such dispute shall be resolved by binding arbitration
under the Commercial Arbitration Rules of the American Arbitration Association
in effect at the time the arbitration proceeding commences, except that (a)
Nevada law and the Federal Arbitration Act must govern construction and effect,
(b) the locale of any arbitration must be in Wilmington, North Carolina, and (c)
the arbitrator must with the award provide written findings of fact and
conclusions of law.  Any party may seek from a court of competent jurisdiction
any provisional remedy that may be necessary to protect its rights or assets
pending the selection of the arbitrator or the arbitrator’s determination of the
merits of the controversy.  The exercise of such arbitration rights by any party
will not preclude the exercise of any self-help remedies (including without
limitation, setoff rights) or the exercise of any non-judicial foreclosure
rights.  An arbitration award may be entered in any court having jurisdiction.

11.

Attorneys’ Fees.  In the event that it should become necessary for any party
entitled hereunder to bring suit against any other party to this Agreement for a
breach of this Agreement, the parties hereby covenant and agree that the party
who is found to be in breach of this Agreement shall also be liable for all
reasonable attorneys’ fees and costs of court incurred by the other parties.
 Provided, however, in the event that there has been no breach of this
Agreement, whether or not the transactions contemplated hereby are consummated,
each party shall bear its own costs and expenses (including any fees or
disbursements of its counsel, accountants, brokers, investment bankers, and
finders fees).

12.

Benefit.  All the terms and provisions of this Agreement shall be binding upon
and inure to the benefit of and be enforceable by the parties hereto, and their
respective heirs, executors, administrators, personal representatives,
successors and permitted assigns.

13.

Notices.  All notices, requests, demands, and other communications hereunder
shall be in writing and delivered personally or sent by registered or certified
United States mail, return receipt requested with postage prepaid, or by
telecopy or e-mail, if to Global Earth and the Subsidiary, addressed to Mr.
Sydney A. Harland at 1213 Culbreth Drive, Wilmington, North Carolina 28405,
telephone (910) 270-7749, telecopier (910) 270-6640, and e-mail harmuir.com; and
if to Melvin Dick, addressed to Mr. Melvin K. Dick at 1 – 215 Neave Road,
Kelowna, British Columbia, Canada V1V 2L9, telephone (250) 807-2731, telecopier
(250) 807-2741, and email mel@reisolarnetwork.com.  Any party hereto may change
its address upon 10 days’ written notice to any other party hereto.

14.

Construction.  Words of any gender used in this Agreement shall be held and
construed to include any other gender, and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise.

15.

Waiver.  No course of dealing on the part of any party hereto or its agents, or
any failure or delay by any such party with respect to exercising any right,
power or privilege of such party under this Agreement or any instrument referred
to herein shall operate as a waiver thereof, and any single or partial exercise
of any such right, power or privilege shall not preclude any later exercise
thereof or any exercise of any other right, power or privilege hereunder or
thereunder.

16.

Cumulative Rights.  The rights and remedies of any party under this Agreement
and the instruments executed or to be executed in connection herewith, or any of
them, shall be cumulative and the exercise or partial exercise of any such right
or remedy shall not preclude the exercise of any other right or remedy.

17.

Invalidity.  In the event any one or more of the provisions contained in this
Agreement or in any instrument referred to herein or executed in connection
herewith shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality, or unenforceability shall not
affect the other provisions of this Agreement or any such other instrument.

18.

Headings.  The headings used in this Agreement are for convenience and reference
only and in no way define, limit, amplify or describe the scope or intent of
this Agreement, and do not affect or constitute a part of this Agreement.





3







 

19.

No Third-Party Beneficiary.  Any agreement to pay an amount and any assumption
of liability contained in this Agreement, express or implied, shall be only for
the benefit of the parties hereto and their respective successors and assigns
(as herein expressly permitted), and such agreements and assumptions shall not
inure to the benefit of the obligees or any other party, whomsoever, it being
the intention of the parties hereto that no one shall be or be deemed to be a
third-party beneficiary of this Agreement.

20.

Time of the Essence.  Time is of the essence of this Agreement.

21.

Incorporation by Reference.  The Merger and the Plan of Merger referred to or
included herein constitute integral parts to this Agreement and are incorporated
into this Agreement by this reference.

22.

Multiple Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  A facsimile transmission
or PDF copy of this signed Agreement shall be legal and binding on all parties
hereto.

23.

Law Governing; Jurisdiction.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada, without regard to any
conflicts of laws provisions thereof.  Each party hereby irrevocably submits to
the personal jurisdiction of the United States District Court located in Hanover
County, North Carolina, as well as of the Courts of the State of North Carolina
in Hanover County, North Carolina over any suit, action or proceeding arising
out of or relating to this Agreement.  Each party hereby irrevocably waives, to
the fullest extent permitted by law, any objection which it may now or hereafter
have to the laying of the venue of any such mediation, arbitration, suit, action
or proceeding brought in any such county and any claim that any such mediation,
arbitration, suit, action or proceeding brought in such county has been brought
in an inconvenient forum.

24.

Entire Agreement.  This instrument and the attachments hereto contain the entire
understanding of the parties and may not be changed orally, but only by an
instrument in writing signed by the party against whom enforcement of any
waiver, change, modification, extension, or discharge is sought.

IN WITNESS WHEREOF, the parties have executed this Agreement as of March 15,
2011.

GLOBAL EARTH ENERGY, INC.




By

    Sydney A. Harland, Chief Executive Officer







RCI SOLAR, INC.




By

    Sydney A. Harland, Chief Executive Officer











MELVIN K. DICK





4








